Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 01/14/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites method for dynamic asset modification, the method comprises: generating, by an asset modification module of a computing device, a core algorithm for modification of assets, wherein the core algorithm modifies the assets based on time-sensitive and time varying evaluation data and in accordance with user preferences; for an asset of the assets: generating, by the asset modification module, a set of augmented algorithms based on the core algorithm, wherein the set of augmented algorithms modifies the asset based on asset specific time-sensitive and time varying evaluation data and in accordance with asset specific user preferences; and when the asset is selected for modification: obtaining, by the asset modification module, current asset specific time-sensitive and time varying evaluation data; selecting, by the asset modification module, an augmented algorithm of the set of augmented algorithms based on the current asset specific time-sensitive and time varying evaluation data .
The limitation of generating…; generating … ; modifying… as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a computing device” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a computing device” language, the steps of generating…; generating … ; modifying…  in the context of this claim encompasses the user mentally evaluating the most likely core algorithm based on time and variable data (mathematical relationship) for marketing or sales activities or behaviors. Therefore, the claim, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “mental processes”, “mathematical relationships” and “certain methods of organizing human activity” groupings of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional element to perform the “generating…; generating … ; modifying…  ” steps. The database is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 

Claim 6 is directed to a device reciting similar features called in the counterpart claim 1, and thus is rejected for the same reasons as set forth above. That is, other than reciting “an interface; a memory; an asset modification module” nothing in the claim element precludes the step from practically being performed in the mind.
Claim 11 recites a computer readable storage medium with similar features called in the counterpart claim 1, and thus is rejected for the same reasons as set forth above. It is suggested that “a computer readable storage medium” should be changed to “a non-transitory computer readable storage medium”. 
Each of claims 2-5, 7-10 and 12-15 is dependent on claims 1, 6 and 11, respectively, it is thus rejected for the same reason because each of these claims does not add anything that would make it statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

	Claims 1-4, 6-9, 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addington et al. (US Pub No. 2008/0162211), in view of Sunshine et al. (US Pub No. 2012/0123813). 
As to claims 1, 6, 11, Addington teaches a method for dynamic asset modification, the method comprises:
	generating, by an asset modification module of a computing device, a core algorithm for modification of assets (i.e. Specific values used for this example in calculating ticket pricing according to the pricing algorithm are set forth in Table 1, [0105]), wherein the core algorithm modifies the assets based on time-sensitive and time varying evaluation data and in accordance with user preferences (i.e. the pricing algorithm will generate a price result that is lower than the original face value of the ticket, but will depend on the actual values of one or more of the demand variables, [0097]);
	for an asset of the assets:
		generating, by the asset modification module, a set of augmented algorithms (i.e. the pricing algorithm can adjust ticket prices up and/or down to account for increases and/or decreases in demand for event tickets before and/or during the event, [0055]) based on the core algorithm (i.e. Demand for tickets to a given event is dependent on a number of factors, [0056-0063]), wherein the set of augmented algorithms modifies the asset based on asset specific time-sensitive and time varying evaluation data and in accordance with asset specific user preferences (i.e. the trading system 100 restricts ticket sales to a period of time that begins shortly before the beginning of the event and continues during the event, the trading system can prohibit sale of the event tickets until a predetermined period of time until the event is expected to begin, [0036]); and
	when the asset is selected for modification:
		obtaining, by the asset modification module, current asset specific time-sensitive and time varying evaluation data (i.e. The pricing algorithm calculates a value of an event ticket or a group of tickets (two or more) given a set of variables in real time ... tracking of any of these demand variables, [0064]);
		selecting, by the asset modification module, an augmented algorithm of the set of augmented algorithms based on the current asset specific time-sensitive and time varying evaluation data and asset specific user preferences, wherein the augmented algorithm processes indicators of the current asset specific time-sensitive and time varying evaluation data in light of the asset specific user preferences to determine a modification operation (i.e. Event Client ID, Event ID, Event Date ... Allocation ... Trading Staring Time ... Start Limit .. Trading End Time ... Increment or Decrease ... Demand Flow Purchases (DP) ... 11 tickets sold in the past 90 seconds and the remaining time until the event starts is 23 minutes, 30 seconds; or 6 tickets sold in the past 120 seconds and the time that has past since the event's beginning is 10 minutes, 15 seconds). (Automated Tracking), [0065-0095]); and
	modifying, by the asset modification module, the asset in accordance with the modification operation (i.e. FIG. 4 shows a graph illustrating possible variations in ticket pricing over time according to the preferred algorithm using the exemplary values set forth in Table 1. Note that trading begins at TS=18:30:00. The event for which tickets are being sold begins at time ES=19:05:00. The trading ends at time TE=20:11:00. In this example, the time at which the trading is expected to end is based on a calculation involving PX, EL, and ST, [0106]).
	Addington implicitly teaches “a set of augmented algorithms” as (i.e. Specific values used for this example in calculating ticket pricing according to the pricing algorithm are set forth in Table 1, [0105]).
	Addington does not clearly state this limitation.
	Sunshine teaches this limitation (i.e. the function is a member selected from the group consisting of a monotonic algorithm, a non-monotonic algorithm, an exponential model, a power model, an exponential gamma model, a Weibull-gamma model, and a combination thereof, Claim 7).
It would have been obvious to one of ordinary skill of the art having the teaching of Addington, Sunshine at the time the invention was made to modify the system of Addington to include the limitations as taught by Sunshine. One of ordinary skill in the art would be motivated to make this combination in order to select inventory pricing for an event at a venue, determine a rate at which a first inventory of sets have sold for an event at a venue, and calculate a demand for a second inventory of seats based on an algorithm which uses the rate at which the first inventory of seats sold in view of Sunshine ([0031]), as doing so would give the added benefit of predicting a number of seats that could be moved from a second price level to the first price level based on the predicted demand of tickets at the first price level as taught by Sunshine ([0031]).

As to claims 2, 7, 12, Addington teaches the asset comprises at least one of:
	tangible property, financial capital, intangible assets, intelligence information, a rented asset, and a disposable asset (i.e. a system and method is provided for facilitating the buying and selling of event tickets very near (e.g., within 2 to 4 hours) the starting time of each individual event as well as during the event, [0010]).

As to claims 3, 8, 13, Addington teaches the modification operation includes one or more of:
	increase amount, decrease amount, dispose of some or all, use some or all, transfer some or all, assign some of all, adjust sales price, adjust anticipated purchase price, adjust purchasing procedures, buy, and sell some or all (i.e. an algorithm for measuring the rate of demand for the unsold event ticket in comparison to the theoretical time remaining in the event ticket's useful life, and adjusts the "asking price" for the unsold ticket downward in increments, [0011]).

As to claims 4, 9, 14, Addington teaches the indicators of the current asset specific time-sensitive and time varying evaluation data include one or more of:
a factor of the current asset specific time-sensitive and time varying evaluation data, a comparison of the current asset specific time-sensitive and time varying evaluation data to a time-sensitive and time varying evaluation data trend, a condition of the current asset specific time-sensitive and time varying evaluation data, and comparison of the current asset specific time-sensitive and time varying evaluation data to a time-sensitive and time varying evaluation data pattern (i.e. a period of time that begins shortly before the beginning of the event and continues during the event ... a predetermined number of days (e.g., 7 days, 5 days, 3 days, one day), hours (e.g., seventy-two hours, forty-eight hours, twenty-four hours, twelve hours, six hours, four hours, two hours, one hour) or minutes (e.g., 60 minutes, 45 minutes, 30 minutes, 15 minutes) ... until a predetermined amount of time before the event is expected to end, and/or until the event is expected to end or actually ends, [0036]).
Claims 5, 10, 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Addington et al. (US Pub No. 2008/0162211), in view of Sunshine et al. (US Pub No. 2012/0123813), as applied to claims above, and further in view of Bonev et al. (US Pat 8,510,123). 
	As to claims 5, 10, 15, Addington teaches:
	the asset is season tickets to a sporting event (i.e. if the event is a sporting event, the systems 170 can provide data representative of game statistics (e.g., for baseball: inning, score, runs, hits, homeruns, errors; for football: quarter, score, touchdowns, running yard, passing yards), [0030]);
	the current asset specific time-sensitive and time varying evaluation data includes:
		a current schedule of a holder of the season tickets, current availability of friends of family of the holder of the season of the season tickets, current weather conditions (i.e. Weather Index (WI) ...  weather will have neither a positive nor negative impact on event attendance, [0095]), price of the tickets for an upcoming game (i.e. the pricing algorithm can adjust ticket prices ...  for event tickets before and/or during the event, [0095]), success of a home team of the upcoming game, and success of an opponent team of the upcoming game (i.e. to allow tickets for an event to be purchased only when the event is scheduled to begin within a predetermined number of days, [0036]; the success of a sports team, [0056]);
		the indicators of the current asset specific time-sensitive and time varying evaluation data (i.e. one or more of the demand variables can be used to adjust the price of tickets to an event during a period of time that begins and ends before the beginning of the event, [0055]) include:
		a poor current weather condition, a factor that the holder is unavailable for the upcoming game, and a factor that the friends and family are unavailable for the upcoming game (i.e. weather conditions forecasted, [0056]);
		the asset specific user preferences (i.e. The customer profile can also include preference data. For example, the preference data can include information about preferred types of events, preferred teams, and/or preferred venues, [0026]) include:
		an indication to sell the tickets if a certain price is obtainable, and indication to sell the tickets if the holder of the season tickets is unavailable, and indication to sell the tickets if the weather conditions are poor, an indication to buy additional tickets if a demand level is high, and indication to transfer the tickets to the friends and family if the friends or family are available (i.e. the buying and selling of event tickets very near, [0010]; the Event Client can be an event manager or authorized ticket distributor, and the trading system 100 can serve as a conduit for primary-market ticket sales, [0029]);
	selecting, by the asset modification module, the augmented algorithm based on the current asset specific time-sensitive and time varying evaluation data and the asset specific user preferences (i.e. The Event Client system ... the trading system can use information included in such data for calculating and/or adjusting ticket event prices, [0030]), wherein the augmented algorithm processes the indicators of the current asset specific time-sensitive and time varying evaluation data to the asset specific user preferences to determine to sell the tickets to the upcoming game (i.e. the pricing algorithm will generate a price result that is lower than the original face value of the ticket, but will depend on the actual values of one or more of the demand variables above, [0097]).
	Addington, Sunshine do not seem to specifically teach friend, family.
	Bonev teaches this limitation (i.e. family, friends, col. 9, lines 39-48).
It would have been obvious to one of ordinary skill of the art having the teaching of Addington, Sunshine, Bonev at the time the invention was made to modify the system of Addington, Sunshine to include the limitations as taught by Bonev. One of ordinary skill in the art would be motivated to make this combination in order to store user data including user preferences and events in a calendar of a system user in view of Bonev (col. 2, lines 18-28), as doing so would give the added benefit of automatically booking the entertainment package including one or more of a movie ticket, a sporting event ticket, a show ticket, an event ticket of admission to an event, a dinner reservation as taught by Bonev (col. 2, lines 29-40).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153